Title: John Armstrong to Thomas Jefferson, 4 January 1818
From: Armstrong, John
To: Jefferson, Thomas


                        
                            Dear Sir
                            Red Hook
4 Jan 1818.
                        
                        Some years before I left Paris Gen. Kosciuszko put into my hands the paper, of which the enclosed is a copy. Understanding that it was not to be used ’till the General’s death, it has been in my cabinet unopened from that day ’till this & is now recurred to on the information brought by the mails of the day that the Genl had died in Switzerland on the 15th of Oct last & that his funeral was celebrated in Paris on the 31st of that month. I beg to know from your kindness, whether you have any information from Switzerland or France, in relation to this event & (if it corresponds with mine) what other steps if any besides furnishing the original documents will be necessary or proper to give effect to the Generals will so far as my son is concerned? The young man is now fifteen or sixteen years old.
                        
                            I beg you Sir, to accept assurances of my great respect and esteem
                            (SigngSigned) John Armstrong
                        
                    